DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Such claim limitation(s) is/are: an identifying unit configured to identify an object region having an object within a video image; a generating unit configured to generate a meta data segment including an identifier or identifiers of one or more objects corresponding to one or more object regions identified by the identifying unit; a transmitting unit configured to transmit the meta data segment generated by the generating unit to another communication apparatus; and a supplying unit configured to supply, to said another communication apparatus which received the meta data segment, a video segment including an object region corresponding to an object selected in said another communication apparatus in claim 1, a dividing unit configured to divide the video image into a plurality of divided regions, wherein the identifying unit identifies the object region by handling each one of the divided regions as a result of the division performed by the dividing unit as one unit in claim 4, wherein the transmitting unit further transmits, to said another communication apparatus, a playlist including a resource identifier used by said another communication apparatus for requesting the meta data segment; and the transmitting unit transmits the meta data segment to said another communication apparatus in response to receiving the request according to the resource identifier described in the playlist in claim 7, wherein the generating unit generates the meta data segment and the playlist such that a video segment of an object region corresponding to an object selected in said another communication apparatus can be requested by using a combination of a resource identifier described in the playlist and identification information based on the identifier of the object in claim 8, a receiving unit configured to 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Denoual et al. US Patent Publication No. 2014/0082054 in view of Andrade US Patent Publication No. 2009/0183210.

Regarding Claims 1, 14, and 15, Denoual discloses a communication apparatus, method and a  non-transitory computer-readable media storing a program for causing a computer to execute a method comprising [0072]: an identifying unit configured to identify an object region having an object within a video image [0124; object content recognition module 304]; a generating unit configured to generate a meta data segment including an identifier or identifiers of one or more objects corresponding to one or more object regions identified by the identifying unit [0124; the metadata corresponding to the region of interest in which objects have been detected are created and stored]; a transmitting unit configured to transmit the meta data segment generated by the generating unit to another communication apparatus [0125-0126; The ROI metadata are embedded in the MPD as visible in Figure 3 and the generated MPD is transmitted to the client]; and a supplying unit configured to supply, to said another communication apparatus which received the meta data segment, a video segment including an object region corresponding to an object selected in said another communication apparatus [0135 & Figures 5B & 8; selection of a region of interest by a user, the request of this ROI by the client device and the delivery of the video segment corresponding to this ROI by the server is disclosed].
Although Denoual discloses creating metadata corresponding to the region of interest in which objects have been detected [0124], Denoual fails to clearly disclose a meta data segment including an identifier of an object, in an analogous art, Andrade discloses a meta data segment including an identifier of an object [0025 & 0029 content having a metadata tag of "cell phones" or "hockey"]. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Denoual, and Andrade, before the effective filing date of the invention, to filter content based on metadata tags [Andrade 0001].

Regarding Claims 11, 16, and 17, Denoual discloses a communication apparatus method and a  non-transitory computer-readable media storing a program for causing a computer to execute a method comprising [0072] comprising: a receiving unit configured to receive a meta data segment including an identifier or identifiers of one or more objects within a video image [0124; the metadata corresponding to the region of interest in which objects have been detected are created and stored]; a display control unit configured to cause a display device to display information regarding the one or more objects on the basis of a meta data segment received by the receiving unit [0135 & Figures 5B & 8; selection of a region of interest by a user, the request of this ROI by the client device and the delivery of the video segment corresponding to this ROI by the server is disclosed]; a selecting unit configured to select an object from the one or more objects whose identifier is described in the meta data segment in response to receipt of an instruction to the display device [Figure 10]; and a requesting unit configured to request a video segment corresponding to a partial region having one or more objects selected by the selecting unit [0161].
Although Denoual discloses creating metadata corresponding to the region of interest in which objects have been detected [0124], Denoual fails to clearly disclose a meta data segment including an identifier of an object, in an analogous art, Andrade discloses a meta data segment including an identifier of an object [0025 & 0029 content having a metadata tag of "cell phones" or "hockey"]. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Denoual, and Andrade, before the effective filing date of the invention, to filter content based on metadata tags [Andrade 0001].

	Regarding Claim 2, the combination of Denoual and Andrade discloses a communication apparatus, wherein the meta data segment includes first identification information used by said another communication apparatus for requesting a video segment of a first object region having a first object detected from the video image and second identification information usable used by said another communication apparatus for requesting a video segment of a second object region having a second object [Denoual 0146-0150].

Regarding Claim 3, the combination of Denoual and Andrade discloses a communication apparatus, wherein the meta data segment includes the first identification information used by said another communication apparatus for requesting video data of the first object region of first quality and 

Regarding Claim 4, the combination of Denoual and Andrade discloses a communication apparatus further comprising: a dividing unit configured to divide the video image into a plurality of divided regions, wherein the identifying unit identifies the object region by handling each one of the divided regions as a result of the division performed by the dividing unit as one unit [Denoual Figure 5A; the video is divided into 12 tiles].

Regarding Claim 5, the combination of Denoual and Andrade discloses a communication apparatus wherein the meta data segment includes first position information regarding a position within the video image of the first object and second position information regarding a position within the video image of the second object [Denoual 0138].

Regarding Claim 6, the combination of Denoual and Andrade discloses a communication apparatus wherein the meta data segment includes first size information regarding a size of the first object within the video image and second size information regarding a size of the second object within the video image [Denoual 0141].

Regarding Claim 9, the combination of Denoual and Andrade discloses a communication apparatus wherein the meta data segment includes identification information usable by the other communication apparatus for requesting full video of the video image [Denoual 0115].



Regarding Claim 12, the combination of Denoual and Andrade discloses a communication apparatus wherein the receiving unit further receives the video image [Denoual 0163]; and the display control unit causes the display image to display the video image and information describing a position or positions of the one or more objects within the video image [Denoual 0124].

Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Denoual et al. US Patent Publication No. 2014/0082054 in view of Andrade US Patent Publication No. 2009/0183210 in further view of Adimatyam et al. US Patent Publication No. 2012/0246218.

Regarding Claim 7, the combination of Denoual and Andrade fails to clearly disclose a communication apparatus, wherein the transmitting unit further transmits, to said another communication apparatus, a playlist including a resource identifier used by said another communication apparatus for requesting the meta data segment; and the transmitting unit transmits the meta data segment to said another communication apparatus in response to receiving the request according to the resource identifier described in the playlist.
In an analogous art, Adimatyam discloses a communication apparatus, wherein the transmitting unit further transmits, to said another communication apparatus, a playlist including a resource identifier used by said another communication apparatus for requesting the meta data segment; and the transmitting unit transmits the meta data segment to said another communication apparatus in response to receiving the request according to the resource identifier described in the playlist [0028].


Regarding Claim 8, the combination of Denoual, Andrade and Adimatyam discloses a communication apparatus wherein the generating unit generates the meta data segment and the playlist such that a video segment of an object region corresponding to an object selected in said another communication apparatus can be requested by using a combination of a resource identifier described in the playlist and identification information based on the identifier of the object [Adimatyam 0029-0031].

Regarding Claim 13, the combination of Denoual, Andrade and Adimatyam discloses a communication apparatus wherein the receiving unit receives a playlist describing relationship between the video segment and the meta data segment by using a resource identifier [Adimatyam 0011 & 0025]; and the requesting unit requests a video segment corresponding to a partial region having the selected object or objects on the basis of a resource identifier described in the playlist [Adimatyam 0033].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Wang US 20140201335 A1, OUEDRAOGO US 20140307775 A1, VAN BRANDENBURG US 20160165309 A1, WATANABE US 20160255412 A1, VanBlon US 20170076508 A1 and Thomas US 20170118540 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424